NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0812n.06

                                        Case Nos. 14-4135; 15-3083                                   FILED
                                                                                             Dec 11, 2015
                              UNITED STATES COURT OF APPEALS                             DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                   )
                                                            )
        Plaintiff-Appellee,                                 )
                                                            )        ON APPEAL FROM THE UNITED
v.                                                          )        STATES DISTRICT COURT FOR
                                                            )        THE NORTHERN DISTRICT OF
RALPH A. ROHNER,                                            )        OHIO
                                                            )
        Defendant-Appellant.                                )
                                                            )
                                                            )

Before: SILER, CLAY, and GIBBONS, Circuit Judges.

        SILER, Circuit Judge. In this civil tax case, Ralph Rohner appeals from the district

court’s order denying his motions for summary judgment and to compel certain discovery and

granting summary judgment in favor of the United States. (No. 14-4135.) In a separate appeal,

Rohner also challenges the district court’s denial of his motions for relief from judgment under

Rule 60(b) of the Federal Rules of Civil Procedure. (No. 15-3083.) For the reasons stated below,

we AFFIRM.

                        FACTUAL AND PROCEDURAL BACKGROUND

        Rohner did not directly pay federal taxes in 1996, 1997, 2000, 2001, 2003, 2006, and

2008.1 The Internal Revenue Service (“IRS”) filed substitute returns and assessed tax liability for




        1
          The record is not clear as to the extent that taxes were withheld from payments made to Rohner. He
produced a tax return that he filed for the 1997 tax year, and it shows that he claimed that he accrued no taxable
income that year but nonetheless was entitled to a $ 3,366.66 refund due to withheld taxes.
Case Nos. 14-4135; 15-3083
United States v. Rohner

each of these years. The IRS also assessed a penalty against Rohner under 26 U.S.C. § 6702(b)

for the 2006 tax year.

       In 2012, the Government filed a complaint against Rohner seeking to reduce its

assessments against him to judgment, and the district court subsequently referred the case to a

magistrate judge for pretrial supervision. Rohner submitted an expert report by Victoria Osborn,

a fraud examiner and accountant, who outlined certain alleged inconsistencies and deficiencies in

the assessment materials. Rohner’s attorney took the deposition of Patrick Frazee, an IRS

Revenue Officer who worked on Rohner’s file. In response to the Government’s objections and

its advice to Frazee not to answer certain questions, Rohner filed a motion to compel the

reconvening of Frazee’s deposition, to compel the production of documents Frazee transmitted to

a Government attorney, and to extend the dispositive motion deadline. The Government

responded that the additional testimony sought from Frazee was not relevant and was prohibited

by Department of the Treasury regulations and that all documents requested had already been

produced. The parties subsequently filed cross-motions for summary judgment.

       The magistrate judge recommended that the Government’s motion for summary

judgment be granted and that Rohner’s motions for summary judgment and to reconvene

Frazee’s deposition be denied. Specifically, the magistrate judge found that (1) the Government

presented sufficient proof that it mailed Rohner deficiency notices, (2) Rohner did not present

credible evidence to counter the validity of the assessments, and (3) the testimony sought from

Frazee was not relevant to any issue in the case. Rohner filed objections.

       Before the district court ruled on the objections, Rohner entered a notice of appearance

purporting to represent himself as “pro se co-counsel.” On his own behalf, he then filed a

“motion for order of judicial notice”—a byzantine document raising a variety of issues. In


                                               -2-
Case Nos. 14-4135; 15-3083
United States v. Rohner

response, the Government filed a motion to strike Rohner’s pro se filings, arguing that Rohner

could not represent himself pro se while also being represented by counsel, the documents were

improperly filed, the motion exceeded the page limit established by local rule, and the

information presented to the court was not the proper subject of judicial notice. Rohner, both

personally and through counsel, filed objections.

       The district court denied Rohner’s motions to reconvene Frazee’s deposition, denied his

motion for summary judgment, and granted summary judgment in favor of the Government. The

court reasoned that (1) Rohner offered no credible evidence to counter the assessments’

presumed correctness, (2) he had not shown how Frazee’s testimony would be relevant, (3) the

statute of limitations for the 1996 and 1997 assessments had been tolled by the pendency of a

Collection Due Process (“CDP”) hearing, and (4) no merit existed in Rohner’s objection to the

adequacy of the legal citations in the report and recommendation. In the process of reaching its

ruling, the court also construed the Government’s motion to strike as a motion to disregard

Rohner’s pro se filings and granted it.

       Rohner filed a motion for reconsideration claiming that the court failed to distinguish

between the “original” assessments and the “deficiency” assessments in calculating the

limitations period and that the limitations period for the 1997 assessment was tolled two months

longer than it should have been due to a transposition error. Rohner again argued that the

testimony sought from Frazee was relevant and that the court should have considered his pro se

filings. He also contended that the IRS acted improperly by filing a lien on certain property that

Rohner appears to have placed in trust for his mother—an argument originally raised in the pro

se “motion for order of judicial notice.” In denying the motion, the court noted that Rohner’s

arguments were merely reassertions of arguments it had previously rejected and did not warrant


                                              -3-
Case Nos. 14-4135; 15-3083
United States v. Rohner

further attention, except for his assertion that the statute of limitations had expired for the 1996

and 1997 tax years. The court ultimately rejected this claim, noting that the statutes of limitations

for the 1996 and 1997 assessments began to run on April 2, 2001, and December 18, 2000,

respectively—the dates the IRS first assessed actual dollar amounts of unpaid taxes.2 To account

for the alleged transposition, the court noted that any operative statute of limitations is tolled

during the pendency of a CDP hearing and for sixty days thereafter under 26 U.S.C.

§ 6503(a)(1), rather than merely to the date of the final judgment as Rohner alleged.

        Rohner thereafter filed a motion for relief from judgment under Rule 60(b) of the Federal

Rules of Civil Procedure. In this motion, he claimed that the IRS improperly filed substitute

returns in his file for 1996 and 1997 because he submitted tax returns for those years. Rohner

attached to the motion a copy of the 1997 return. He also alleged, again, that the limitations

period should have run from the date of the “original” assessments, rather than the date the IRS

assessed an actual dollar amount of tax.

        Before the court ruled on the Rule 60(b) motion, Rohner filed the first notice of appeal in

this matter. He then moved for a stay of judgment and submitted an amended motion for relief

for judgment under Rule 60(b). In the amended motion, he argued that the Government

committed “[s]erious error” by “blanking out” certain “transaction codes” in documents it

produced during discovery, resulting in a “gross miscalculation of the limitations period . . . .”

He also claimed that the IRS wrongly withheld his 1996 and 1997 tax returns during discovery

and improperly conducted the CDP hearing in this case, again affecting the limitations period.

Finally, he averred that the IRS filed an illegal lien against property held in trust.



        2
            After the court ruled on the motion for reconsideration and entered judgment, Rohner filed a second
motion for reconsideration, which the court granted to the extent it called for a minor clarification to Rohner’s
statute of limitations argument. Nevertheless, the court found, again, that the statute of limitations had not run.

                                                       -4-
Case Nos. 14-4135; 15-3083
United States v. Rohner

          The district court denied these motions, reasoning that, due to the timing of Rohner’s

Rule 60(b) motions and his notice of appeal, it only retained jurisdiction to deny the motions or,

if it found they had merit, to indicate that it would grant them under Rule 62.1(a) of the Federal

Rules of Civil Procedure. The district court rejected Rohner’s argument that he filed returns for

1996 and 1997 because he offered no explanation for why he raised it for the first time in his

motion for relief from judgment. Moreover, the court found that this argument lacked merit

because the IRS had no obligation to accept a return that was clearly false or fraudulent. The

court also found that Rohner’s statute of limitations arguments were merely attempts to relitigate

issues already decided. As for the missing codes, the court reasoned that even if the documents

provided in discovery did not include the codes, Rohner had not demonstrated how they

impacted the statute of limitations. The court also rejected Rohner’s argument that CDP hearing

was procedurally deficient and his challenge to the validity of the lien, as these issues were not

previously raised or were already decided.3 Following this ruling, Rohner filed his second notice

of appeal.

                                                  DISCUSSION

          On appeal, Rohner argues that the district court erred in (1) treating the IRS’s tax

assessments against him as reliable in granting summary judgment in the Government’s favor,

(2) “failing to recognize” certain “discovery violations,” (3) “failing to reconvene” Frazee’s

deposition, (4) improperly disregarding Rohner’s pro se filings, and (5) declining to grant him

relief from judgment under Rule 60(b).




          3
              The court also declined to grant a stay of judgment. Rohner does not challenge this determination on
appeal.

                                                        -5-
Case Nos. 14-4135; 15-3083
United States v. Rohner

I.      The Reliability of the IRS’s Assessments

        We review a district court’s grant of a motion for summary judgment de novo. Hughes v.

McCarthy, 734 F.3d 473, 478 (6th Cir. 2013). We also review de novo a district court’s denial of

a summary judgment motion on strictly legal grounds. Marcilis v. Twp. of Redford, 693 F.3d
589, 598 (6th Cir. 2012) (citing Watson Carpet & Floor Covering, Inc. v. Mohawk Indus., Inc.,

648 F.3d 452, 459 (6th Cir. 2011)).

        The IRS’s tax assessments enjoy “a legal presumption of correctness” in civil cases.

United States v. Fior D’Italia, Inc., 536 U.S. 238, 242 (2002). If an assessment is supported by

“a minimal evidentiary foundation,” the “burden of disproving” it rests on the taxpayer. United

States v. Hammon, 277 F. App’x 560, 563 (6th Cir. 2008) (citing United States v. Walton,

909 F.2d 915, 919 (6th Cir. 1990); United States v. Besase, 623 F.2d 463, 465 (6th Cir. 1980)).

To meet this burden in most cases, the taxpayer must show “the determination to be incorrect or

arbitrary.” Indmar Prods. Co. v. Comm’r, 444 F.3d 771, 776 (6th Cir. 2006) (citing Ekman v.

Comm’r, 184 F.3d 522, 524 (6th Cir. 1999)). But if the taxpayer can only prevail by “proving a

negative assertion”—as when a taxpayer contends that he did not, in fact, receive income the IRS

has attributed to him—he is only required to make a “[r]easonable denial[] of the assessment’s

validity . . . to shift the burden back to the government.” Hammon, 277 F. App’x at 563 (first

alteration in original) (quoting Besase, 623 F.2d at 465). “Vague and general denials” of an

assessment’s accuracy do not, however, establish a reasonable denial sufficient to shift the

burden to the Government. Id. (citing Walton, 909 F.2d at 922; Williams v. United States, Nos.

93-5965, 93-5966, 1995 WL 21431, at *4 (6th Cir. Jan. 19, 1995) (per curiam)).4


        4
           Rohner argues that the 1998 enactment of 26 U.S.C. § 7491(a) abrogated the existing regime of
presumptive regularity for IRS assessments. Section 7491(a)(1) provides that “[i]f, in any court proceeding, a
taxpayer introduces credible evidence with respect to any factual issue relevant to ascertaining the liability of the
taxpayer for any tax . . . , the [Government] shall have the burden of proof with respect to such issue.” Rohner has

                                                       -6-
Case Nos. 14-4135; 15-3083
United States v. Rohner

        Rohner makes several arguments as to why the district court should not have treated the

IRS’s assessments as reliable in this case. At the analytical threshold, he claims that the

presumption of correctness should not have attached to the IRS’s assessments because the

Government did not present a minimal evidentiary foundation for the calculations therein.

However, the first clear statement of this argument appears in his reply brief for Case No.

14-4235, and we have regularly held that arguments initially raised on appeal in a reply brief are

waived. See Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010). While Rohner mentions the

Government’s failure to provide evidentiary support for the assessments at certain points in his

opening brief, these references were, at most, made in passing, and he did not develop the

argument. Matters “adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived,’ and . . . ‘[i]t is not sufficient for a party to

mention a possible argument in the most skeletal way, leaving the court to . . . put flesh on its

bones.’” United States v. Robinson, 390 F.3d 853, 886 (6th Cir. 2004) (second and third

alterations in original) (quoting McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997)); see

also White Oak Prop. Dev., LLC v. Washington Twp., Ohio, 606 F.3d 842, 850 (6th Cir. 2010).

Therefore, Rohner has waived his ability to argue on appeal that summary judgment was

improper because the assessments lacked a sufficient evidentiary foundation.

        Rohner’s claims that he otherwise overcame the assessments’ presumptive correctness

lack merit. First, he contends that the assessments in this case should not be treated as reliable

because Government Accountability Office (“GAO”) audits have found “IRS computer

printouts” to be “inaccurate, unreliable, and untrustworthy” in general. But Rohner does not

connect the reports to the particular assessments at issue in this case. In essence, his position is


not presented a cogent argument as to how this “credible evidence” standard is more favorable to his position than
the “reasonable denial” standard discussed supra.

                                                      -7-
Case Nos. 14-4135; 15-3083
United States v. Rohner

that, due to the GAO’s conclusions, all electronic IRS documents are unreliable. His reasoning

on this point amounts, therefore, to a general denial that the assessments were correct, which will

not overcome the presumption to the contrary. See Hammon, 277 F. App’x at 563.5

         To argue against the presumptive reliability of the assessments, Rohner also points to the

Government’s conduct during discovery, including its allegedly inadequate responses to requests

for production of documents, the withholding of Frazee’s work product, and the failure to

provide “a complete list of the IRS[’s] due process requirement[s] for taxpayer hearings and

proceedings.” As the district court properly noted, Rohner has not connected any of these matters

to the validity of the assessments. These arguments are, therefore, mere vague denials of the

assessments’ validity that will not defeat the presumption of accuracy. See Hammon, 277 F.

App’x at 563.

        Rohner also alleges “numerous violations involving the IRS administrative code and the

agents’ Internal Revenue Manual.” This claim appears to focus on several alleged technical

errors in the assessment process, including the Government’s failure to comply with the

requirements of Williams v. United States, No. 89-5740, 1990 WL 47555 (6th Cir. Apr. 17,

1990) (order), and a lack of proof of the production or mailing of the Notice and Demands. 6 At

the outset, Rohner cannot claim relief based on a violation of the Internal Revenue Manual

        5
            Additionally, Rohner’s reliance on Latif v. Obama, 677 F.3d 1175 (D.C. Cir. 2011), and Godfrey v.
United States, 997 F.2d 335 (7th Cir. 1993), is misplaced. The Latif court specifically rejected an argument that the
general conditions under which documents related to Guantanamo Bay detainees were created defeated the general
presumption that these records were accurate. See Latif, 677 F.3d at 1178–79. The panel reasoned that to accept such
a claim “would render the traditional presumption of regularity wholly illusory,” id. at 1179, an observation that
applies equally to Rohner’s assertion here. Godfrey found that certain computerized information was not sufficient
to establish that the IRS mailed a particular refund check. Godfrey, 997 F.2d at 339. But, as the Government
correctly notes, the Godfrey court explicitly stated that Certificates of Assessments and Payments, the documents at
issue here, “constitute[] evidence that an assessment was made in accordance with the law.” Id. (citation omitted).
         6
            Rohner also claims that the IRS improperly filed Substitute Returns for the 1996 and 1997, but we
consider this contention below under the standard for Rule 60(b) instead of Rule 56 because he first raised the
argument in a motion for relief from judgment. See, e.g., Marietta Franklin Sec. Co. v. Muldoon, No. 93-3432, 1994
WL 399550, at *3–4 (6th Cir. 1994) (per curiam) (addressing arguments raised for the first time in a motion to
reconsider under the standards applicable to Rule 60(b)).

                                                       -8-
Case Nos. 14-4135; 15-3083
United States v. Rohner

because it generally does not carry the force of law. See Reisman v. Bullard, 14 F. App’x 377,

379 (6th Cir. 2001) (citing Valen Mfg. Co. v. United States, 90 F.3d 1190, 1194 (6th Cir. 1996));

see also United States v. McKee, 192 F.3d 535, 540 (6th Cir. 1999) (“[T]he [Internal Revenue]

Manual was generally created for the agency’s own internal administration, and not for the

protection of taxpayers.”).7 Further, the Notice and Demand requirement of 26 U.S.C. § 6303(a)

applies “only where the summary powers of the IRS to collect taxes administratively are

concerned,” not when the Government “maintain[s] a civil action against the taxpayer to obtain

judgment for the amount due,” as in the present case. United States v. Berman, 825 F.2d 1053,

1060 (6th Cir. 1987); see also Anuforo v. Comm’r, 614 F.3d 799, 805 (8th Cir. 2010). Finally,

Williams, unlike this case, concerned challenges particular to tax liens, not civil collection suits.

See Williams, 1990 WL 47555, at *1–3.

         Additionally, Rohner argues that the report of his expert witness, Victoria Osborn, was

sufficient to overcome the assessments’ presumption of accuracy. Osborn, a fraud examiner and

accountant, found that (1) certain discrepancies existed in the documentation of the 2006 penalty,

(2) the Government had not established that the 1996 and 1997 Notices of Deficiency had been

mailed to Rohner because it did not include a copy of a proof of mailing and attempted delivery

to Rohner’s last known address, and (3) the Government had not provided any evidence of the

2000, 2001, 2003, 2006, and 2008 Notices of Deficiency.8 The Government subsequently

attached the notices for these years to its reply.




         7
            In dicta, McKee suggested that the IRS’s non-compliance with Manual provisions designed to protect
constitutional rights may be “relevant in determining whether a taxpayer’s constitutional rights have been offended”
in the context of a criminal case. McKee, 192 F.3d at 540‒41. This dicta has since been called into question, see
United States v. Rutherford, 555 F.3d 190, 194−97 (6th Cir. 2009), and, regardless, that situation is not present here.
          8
            Although Rohner refers to the Notice and Demands in this portion of his brief, the expert report only
discusses Notices of Deficiency.

                                                        -9-
Case Nos. 14-4135; 15-3083
United States v. Rohner

       Regarding whether the Government established that it mailed the notices to Rohner, the

magistrate judge found that although the Government did not benefit from the presumption of

mailing that would have been afforded it had it produced a completed Postal Service Form 3877,

it had nevertheless met its burden to present the requisite “otherwise sufficient” evidence to show

that the notices had been mailed because each Form 4340 stated that additional tax had been

assessed “per default of 90 day letter.” See O’Rourke v. United States, 587 F.3d 537, 540 (2d Cir.

2009) (“[W]hen the IRS (a) shows that the notice of deficiency existed and (b) produces a

properly completed Postal Form 3877 certified mail log (or equivalent), it is entitled to a

presumption of mailing . . . . [I]f the IRS is unable to make that showing, then it has the burden

of proving timely mailing with evidence that is ‘otherwise sufficient.’”). The magistrate judge

ultimately recommended that because Osborn’s report only pointed to a lack of documentation

that the Government subsequently provided, and Rohner did not offer any other opposing

evidence, the district court should find that the Government produced “sufficient evidence of

proper mailing.” The district court overruled Rohner’s objections on this matter and further noted

that he did not provide an affidavit that he never received the Notices of Deficiency.

       Rohner relies on the expert report again on appeal, but he does not point to any

affirmative evidence that the notices were not mailed. Therefore, he has not shown that a genuine

issue exists as to whether proper mailing took place. See Chappell v. City of Cleveland, 585 F.3d
901, 913 (6th Cir. 2009) (“To make out a genuine issue of material fact, plaintiff must present

significant probative evidence tending to support her version of the facts, evidence on which a

reasonable jury could return a verdict for her.” (citation omitted)).




                                                - 10 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

       Accordingly, Rohner has not come forth with evidence to counter the assessments’

presumption of reliability. He has therefore failed to show that the district court erred in

affording the Government this presumption in granting summary judgment in its favor.

II.    Discovery Matters

       We review district court orders that limit or deny discovery—including denials of

motions to compel discovery and requests for further discovery—for abuse of discretion.

Superior Prod. P’ship v. Gordon Auto Body Parts Co., 784 F.3d 311, 320 (6th Cir. 2015) (citing

Robertson v. Lucas, 753 F.3d 606, 623 (6th Cir. 2014)); Martinez v. McGraw, 581 F. App’x 512,

517 (6th Cir. 2014) (citing Ball v. Union Carbide Corp., 385 F.3d 713, 720 (6th Cir. 2004)).

Rule 26(b)(1) of the Federal Rules of Civil Procedure provides that litigants “may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense.”

Accordingly, “a district court does not abuse its discretion in denying further discovery when the

discovery requested is irrelevant to the underlying issue to be decided.” Marsico v. Sears

Holding Corp., 370 F. App’x 658, 663 (6th Cir. 2010) (citing Green v. Nevers, 196 F.3d 627,

632 (6th Cir. 1999)).

       Rohner argues that the district court erred by declining to reconvene Frazee’s deposition

and by not allowing “more expansive document disclosures” related to Frazee’s supposed

allegations that Rohner engaged in fraudulent and criminal activity. At the outset, Rohner’s

assertion that “fraud and criminal allegations” made by Frazee provide the basis for further

document disclosures appears to be without factual or legal basis. In his deposition, Frazee

testified merely that he had “[c]onsulted with a fraud technical advisor” in relation to Rohner’s

file. He did not accuse Rohner of fraudulent or criminal activity. Moreover, the present case is a

civil collection action, and the Government has not raised fraud allegations or stated that


                                              - 11 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

criminal conduct occurred. (See R. 1.) Therefore, Rohner has failed to establish that the district

court abused its discretion in this regard.9

         Further, Rohner’s contentions related to the Government’s claims of privilege are

unfounded because the district court did not rely on this basis in denying Rohner’s motion to

compel. The magistrate judge considered but did not approve the Government’s assertion of

privilege in relation to Frazee’s deposition. He instead recommended that the district court deny

the motion because the information sought was not relevant to any material issue in the case, and

the court adopted this reasoning.

         Rohner also maintains that the district court was wrong to conclude that the additional

testimony sought from Frazee was irrelevant. Frazee stated during the deposition that he was

generally involved in the collection process in this case, but his only participation in the

assessments was in connection with Frazee’s 2006 penalty. The magistrate judge found that

Rohner’s counsel’s questioning was not relevant because it related to the content of the Internal

Revenue Manual, alleged fraud accusations not actually made by the Government, and included

speculative assertions of misconduct by the Government. In reaching the same result, the district

court pointed out that Frazee had testified that he was only involved in the assessment process

for the 2006 penalty, which Rohner did not contest.

         As previously stated, neither the Internal Revenue Manual’s contents nor fraud

allegations against Rohner are at issue in this case. The district court was therefore correct in

concluding that the testimony Rohner sought on these topics was not relevant and not

discoverable. The only merits issue in this matter appears to be the validity of the IRS’s


         9
          Rohner cites In re Grand Jury Investigation, 842 F.2d 1223, 1226 (11th Cir. 1987), for support, but that
case involved the “crime-fraud” exception to the attorney-client privilege, which applies where a client uses the
advice of counsel in the furtherance of a crime or fraud. That scenario is not applicable to this case. Further, to the
extent Rohner relies on the Internal Revenue Manual, it lacks the force of law, as discussed above.

                                                        - 12 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

assessments. While Rohner makes various—often confusing—assertions that the district court

improperly determined that the testimony he sought from Frazee did not relate to the

assessments’ validity, he has not adequately shown error by connecting the evidence sought to an

issue in the case. He claims only one concrete mistake in the district court’s order: that, contrary

to the court’s determination, he did in fact challenge the 2006 penalty assessment. However, the

documents containing that challenge were not filed by Rohner’s attorney but rather in Rohner’s

individual capacity. As discussed infra, the district court properly disregarded these pro se

filings.

           At oral argument and sporadically throughout his briefs, Rohner also claimed that the

Government’s failure to produce in discovery the supporting documents the IRS relied on in

assessing unpaid taxes warrants reversal. From an examination of the record, it appears that

Rohner made requests for production that encompassed these materials, but the Government

seems to have never provided these documents to him. In the context of a civil collection

proceeding, the documents the IRS relies on in assessing unpaid tax to an individual generally

fall within the scope of discoverable materials under Rule 26(b)(1) because they are relevant to

the assessments’ validity. See Walton, 909 F.2d at 919 (finding that a taxpayer can attack the

“evidentiary foundation” of an assessment); see also Innovation Ventures, LLC v. N2G Distrib.,

Inc., 763 F.3d 524, 538–39 (6th Cir. 2014) (noting that matters that are “directly relevant” to a

party’s claim or defense are generally discoverable). We are deeply troubled that the

Government may have decided not to produce these documents to Rohner in the course of

discovery.

           Nevertheless, Rohner did not adequately present this issue to the district court. While he

filed various discovery motions in the case, he did not move to compel the production of the


                                                 - 13 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

documents the Government relied on in making its assessments. Because Rohner never filed a

motion to compel encompassing the materials underlying the assessments—and thus the district

court never had an opportunity to grant or deny such a request—the only adverse ruling upon

which he can base his appeal of this issue is the district court’s grant of summary judgment. See

Plott v. Gen. Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1196 (6th Cir. 1995).

        To preserve an argument that summary judgment should not have been granted for want

of additional discovery, a party must generally have submitted to the district court an “affidavit

or declaration that, for specified reasons, it cannot present facts essential to justify its opposition”

to the motion for summary judgment. Fed. R. Civ. P. 56(d); see also Plott, 71 F.3d at 1196.10

Nevertheless, to avoid “unduly exalt[ing] form over substance,” this circuit has not required a

formal affidavit when a party has clearly explained its need for more discovery on a particular

topic to the district court prior to or contemporaneously with the motion for summary judgment.

Abercrombie & Fitch Stores, Inc. v. Am. Eagle Outfitters, Inc., 280 F.3d 619, 627–28 (6th Cir.

2002). Thus, if a party does not satisfy Rule 56(d)’s technical requirements, he must at least

affirmatively demonstrate that the discovery sought would enable him to “adequately oppose the

motion for summary judgment.” Wallin v. Norman, 317 F.3d 558, 564 (6th Cir. 2003) (citations

omitted).

        Rohner never filed a Rule 56(d) affidavit or declaration in the district court, and his

response to the Government’s motion for summary judgment did not seek additional discovery

related to the documents underlying the IRS’s assessments. Instead, the response discussed the

supporting documents only in the context of his argument that the assessments lacked a sufficient




        10
           Plott and other cases decided before 2010 reference the previous Rule 56(f). The 2010 amendments to
the Federal Rules of Civil Procedure incorporated the relevant portion of subsection (f) into subsection (d).

                                                    - 14 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

evidentiary foundation.11 Moreover, the response did not mention Rule 56(d), and the only

reference it contained to a need for further discovery was an advisement that the motion to

reconvene Frazee’s deposition and to compel the production of documents he transmitted to a

Government attorney was still pending.12

       Under these circumstances, we cannot conclude that the district court abused its

discretion by not allowing additional time for discovery of the supporting documents before

granting summary judgment in the Government’s favor. Rohner never properly raised this issue

in a discovery motion—as he did for the issues surrounding Frazee’s deposition—and he did not

file the affidavit or declaration required by Rule 56(d). Moreover, he never made a clear request

for more time to discover the documents in his response to the Government’s motion for

summary judgment. Therefore, he neither “compl[ied] with the substance of Rule 56(d)” nor met

its technical requirements in this instance. Reliance Mediaworks (USA) Inc. v. Giarmarco,

Mullins & Horton, P.C., 549 F. App’x 458, 464 n.2 (6th Cir. 2013).

III.   Rohner’s Pro Se Filings

       In general, matters that “can broadly be labeled ‘supervision of litigation’” fall within the

sound exercise of a district court’s discretion. Pierce v. Underwood, 487 U.S. 552, 558 n.1

(1988); Providence Baptist Church v. Hillandale Comm., Ltd., 425 F.3d 309, 313 (6th Cir.

2005). The decision of whether to address issues raised in a document filed pro se by a

represented party is a supervisory issue committed to a court’s discretion. See United States v.

Martinez, 588 F.3d 301, 328 (6th Cir. 2009) (“declin[ing] to address” arguments raised on appeal

by a represented party in a pro se brief). We therefore review these determinations for abuse of

discretion.

       11
            As previously discussed, Rohner has waived this argument on appeal.
       12
            As stated above, the district court did not err in denying this motion.

                                                        - 15 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

       Though Rohner claims a right to engage in partial self-representation, no such right exists

in the federal system. Under 28 U.S.C. § 1654, “[i]n all courts of the United States the parties

may plead and conduct their own cases personally or by counsel as, by the rules of such courts,

respectively, are permitted to manage and conduct causes therein.” This court and others have

interpreted this provision as allowing a litigant to represent himself pro se or to obtain

representation—but not both. See United States v. Flowers, 428 F. App’x 526, 530 (6th Cir.

2011); O’Reilly v. N.Y. Times Co., 692 F.2d 863, 868 (2d Cir. 1982) (Friendly, J.); United States

v. Shea, 508 F.2d 82, 86 (5th Cir. 1975). While a district court “may in [its] discretion permit a

party to enjoy both halves of the statutory right, Section 1654 does not itself confer any right to

‘hybrid representation.’” O’Reilly, 692 F.2d at 868 (citations omitted). Rohner did not, therefore,

have a right to participate in his case as “pro se counsel” or “pro se co-counsel” while he was

represented by an attorney.

       Rohner has not otherwise established that the district court abused its discretion in

disregarding his filings. This court and many district courts in this circuit routinely refuse to

consider materials filed pro se by represented parties. See Flowers, 428 F. App’x at 530

(collecting cases). Rohner provides no information that would place the present matter outside

the general practice—especially considering the prolixity of his pro se filings. Therefore, the

district court did not err by refusing to consider these documents.

IV.    The Rule 60(b) Motions

       The Court reviews the denial of a Rule 60(b) motion for abuse of discretion. Guy v.

Lexington-Fayette Urban Cty. Gov’t, Nos. 14-5496, 14-5501, 2015 WL 4940365, at *6 (6th Cir.

Aug. 20, 2015) (citing Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 263 n.7 (1978)); Legg v.

Chopra, 286 F.3d 286, 294 (6th Cir. 2002).


                                               - 16 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

         Rohner argues that the district court erred in denying his motions for relief from

judgment by (1) not finding that the Government’s alleged removal of transaction codes in

documents prevented an accurate calculation of the applicable limitations period for actions on

the 1996 and 1997 assessments, (2) “failing to recognize the illegal and unconstitutional manner”

in which the IRS conducted the CDP hearing for the 1996 and 1997 tax years, (3) “failing to

recognize that denial of CDP [h]earings . . . legally precludes a later” civil action by the

Government, and (4) not properly considering the existence of an allegedly illegal lien. Rohner

also separately claims that the IRS lacked authority to enter the 1996 and 1997 Substitute

Returns in his file, an argument he first raised in a Rule 60(b) motion. These contentions lack

merit.

         Rule 60(b) provides several specified reasons that a “court may relieve a party or its legal

representative from a final judgment[ or] order.” Before a court may grant a motion under the

rule, “a party must establish that the facts of its case are within one of the enumerated reasons

contained in Rule 60(b) that warrant relief from judgment.” Johnson v. Unknown Dellatifa,

357 F.3d 539, 543 (6th Cir. 2004) (quoting Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.

1993)). Before the district court, Rohner argued only that Rule 60(b)(1) applied. 13 He has

therefore waived his arguments that other subsections could provide relief. See Grider Drugs,

LLC v. Express Scripts, Inc., 500 F. App’x 402, 404−05 (6th Cir. 2012). Under Rule 60(b)(1), a

court may provide relief from a judgment for “mistake, inadvertence, surprise, or excusable

neglect.” This subsection permits relief “in only two situations: (1) when a party has made an

excusable mistake or an attorney has acted without authority, or (2) when the judge has made a


         13
            In his first motion, Rohner specifically requested relief under only subsection (1). In his amended
motion, Rohner does not reference any subsection of Rule 60(b). Nevertheless, he frames all of his arguments in
terms of “error” that occurred. Thus, Rohner appears to have sought relief under the “mistake” prong of Rule
60(b)(1) in the second motion as well.

                                                    - 17 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

substantive mistake of law or fact in the final judgment or order.” United States v. Reyes,

307 F.3d 451, 455 (6th Cir. 2002) (citing Cacevic v. City of Hazel Park, 226 F.3d 483, 490

(6th Cir. 2000)).

       Application of Rule 60(b) is “circumscribed by public policy favoring finality of

judgments and termination of litigation.” Tyler v. Anderson, 749 F.3d 499, 509 (6th Cir. 2014)

(citing Thompson v. Bell, 580 F.3d 423, 442 (6th Cir. 2009)), cert. denied sub nom. Tyler v.

Lazaroff, 135 S. Ct. 370 (2014). Therefore, a party may not use a Rule 60(b) motion as “a second

chance to convince the court to rule in his or her favor by presenting new explanations, legal

theories, or proof.” Id. (citing Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001)).

Likewise, a district court acts within its discretion if it denies Rule 60(b) relief where a party

seeks to “relitigate issues already decided.” Thompson v. Barkey, 60 F. App’x 585, 587 (6th Cir.

2003) (order) (citing Mastini v. Am. Tel. & Tel. Co., 369 F.2d 378, 379 (2d Cir. 1966)).

       The district court properly refused to consider Rohner’s arguments related to the CDP

hearings and the 1996 and 1997 substitute returns because he raised them for the first time in his

motion for relief from judgment. Though Rohner argues that he raised the CDP issues before the

district court, this occurred in a pro se filing. As previously discussed, the district court properly

disregarded this document. Therefore, the district court did not abuse its discretion by rejecting

these arguments. See Tyler, 749 F.3d at 509. Likewise, Rohner has not demonstrated that the

court abused its discretion in treating his statute of limitations arguments as attempts to relitigate

previously decided issues. Rohner raised substantially similar arguments throughout the

litigation, and they were rejected at each juncture.

       Rohner’s claim that he is entitled to relief because the Government produced documents

that did not include certain transaction codes fares no better. His argument on this point is merely


                                                - 18 -
Case Nos. 14-4135; 15-3083
United States v. Rohner

another gloss on his oft-repeated claim that the trial court incorrectly calculated the limitations

period by starting from the date of the “deficiency” assessment a rather than the “original”

assessment. He claims that the once-missing codes somehow show that the prior, “original”

assessment dates control. What he does not do, however, is adequately address the broader point

made by the trial court that no amount of tax was actually assessed until a later date, which

triggered the start of the limitations period. Therefore, he has not shown that the court applied an

incorrect legal standard or otherwise abused its discretion in denying him relief.

       Finally, Rohner’s arguments that he is entitled to Rule 60(b) relief because the IRS

illegally filed liens against property held in trust for his mother lack merit. Even assuming

arguendo that the IRS did not validly obtain the liens, Rohner cites no legal authority to support

the proposition that the existence of an improper lien would defeat the IRS’s collection action.

He merely states that the IRS’s actions “demonstrate a pattern of misconduct . . . which calls all

of its proceedings in[to] question[,] and this should cause all of [the] assignments of error to be

sustained.” Consequently, he has not established that the trial court made a clearly erroneous

finding of fact, applied an incorrect legal standard, wrongly applied the correct standard, or made

a clear error of judgment.

       AFFIRMED.




                                               - 19 -